DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket No: 1557-415PUS (P51617JJS2)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8,15-16,18-20,32-33,35-36,42, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0204921 A1, hereinafter Kim).
	Regarding claim 1, Kim discloses a method in a network node for resource allocation for transmissions of a wireless device , the method comprising: determining a common bandwidth to be used by the wireless device  for transmission of two channels in two successive transmission time intervals, TTIs, that share a common reference signal, RS (¶[0062]) ; sending an indication of the common bandwidth to the wireless device  to enable the wireless device  to set the bandwidth of the two channels to a common bandwidth value (¶[0074], ¶[0100]) ;and if the selected at least one scheme includes a common power scheme, then: determining a common power control command to control an output power to be set by the wireless device for two channels in two successive TTIs, that share a common RS; and sending the common power control command to the 

 	Regarding claim 2,  Kim discloses  wherein the channels transmitted in two successive TTIs are physical uplink shared channels, PUSCH (¶[0057],¶[0077]).

 	Regarding claim 3,  Kim discloses  wherein the common bandwidth is greater than a bandwidth of one of the two channels having a greatest bandwidth (¶[0099]).

 	Regarding claim 4, Kim discloses  wherein the common bandwidth encompasses a combined bandwidth of the two successive short TTIs (¶[0099]).

 	Regarding claim 5, Kim discloses wherein the common bandwidth is selected to ensure a same power per allocated resource block (¶[0092],¶[0230]).

 	Regarding claim 6,  Kim discloses wherein the indication of the common bandwidth includes a bandwidth of the RS that encompasses the bandwidth of the two successive TTIs (¶[0099]).

 	Regarding claim 7,  Kim discloses wherein the common power control command instructs the wireless device  to set the output power of the two channels to a highest power of a plurality of power levels (¶[0010], ¶[0227]).

claim 8,  Kim discloses wherein the common power control command is based on at least one of a signal level of a received uplink signal and a mapping between the common power control command to a change in phase of a received uplink signal (¶[0056]).

Regarding claim 15, Kim discloses wherein the RS is any of a demodulation reference signal, DMRS, and a sounding reference signal, SRS (¶[0006]-¶[0007]).

 	Regarding claim 16,  Kim discloses a network node for resource allocation for transmissions of a wireless device , the network node comprising: processing circuitry configured to:select at least one of a common bandwidth scheme and a common power scheme; if the selected at least one scheme includes a common bandwidth scheme, then:determine a common bandwidth to be used by the wireless device (4b) for transmission of two channels in two successive transmission time intervals, TTIs,  that share a common reference signal, RS (¶[0062],¶[0074]); send an indication of the common bandwidth to the wireless device (4b) to enable the wireless device  to set the bandwidth of the two channels to a common bandwidth value; if the selected at least one scheme includes a common power scheme, then:
determine a common power control command to control an output power to be set by the wireless device for two channels in two successive TTIs that share a common RS; and send the common power control command to the wireless device  to enable the wireless device to set the output power of the two channels to a common power value (¶[0092],¶[0230]).
 	Regarding claim 18,  Kim discloses wherein the common bandwidth is greater than a bandwidth of one of the two channels having a greatest bandwidth.

 	Regarding claim 19, Kim discloses wherein the common bandwidth encompasses a combined bandwidth of the two successive TTIs (¶[0099])

 	Regarding claim 20, Kim discloses wherein the common bandwidth is selected to ensure a same power per allocated resource block (¶[0092],¶[0230]).

 	Regarding claim 32,  Kim discloses a method in a wireless device  for uplink transmission of signals, the method comprising: receiving at least one of a bandwidth indication and a common power control command if a bandwidth indication is received, then (¶[0055], ¶[0097]): determining a common bandwidth based on the bandwidth indication to be used by the wireless device for transmission of two channels in two successive transmission time intervals, TTIs, that share a common reference signal, RS (¶[0074],¶[0100]); and if a common power control command is received, then: controlling an output power based on the common power control command to be set by the wireless device (46) for two channels in two successive TTIs that share a common RS (¶[0062],¶[0074]).

 	Regarding claim 33,  Kim discloses wherein the two channels are physical uplink shared channels, PUSCH (¶[0057],¶[0077]).


 	Regarding claim 35,  Kim discloses wherein the common bandwidth encompasses a combined bandwidth of the two successive TTIs (¶[0099]).

 	Regarding claim 36,  Kim discloses  wherein the common bandwidth is selected to ensure a same power per allocated resource block (¶[0099]).


claim 42,  Kim discloses a wireless device for resource allocation for uplink transmissions, the wireless device comprising: a transceiver configured to receive at least one of a bandwidth indication and a common power control command (¶[0062],¶[0074]); and processing circuitry configured to: determine a common bandwidth based on the bandwidth indication to be used by the wireless device for transmission of two channels on two successive transmission time intervals, TTIs, that share a common reference signal, RS; and control an output power based on the common power control command to be set by the wireless device for at least two channels on two successive TTIs that share a common RS (¶[0092],¶[0230]).

 	Regarding claim 43,  Kim discloses  wherein two channels are physical uplink shared channels, PUSCH (¶[0057], ¶[0077]). 	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the  effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yin et al. (US 2017/0338988 A1, hereinafter Yin).

claim 17,  Kim discloses all subject matter of the claimed invention with the exception of wherein the two channels transmitted in two successive sTTIs are physical uplink shared channels, PUSCH. Yin discloses wherein the two channels transmitted in two successive sTTIs are physical uplink shared channels, PUSCH (¶[0064], figure 9). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the proposed modification of the sTTIs as disclosed by Yin along with the system of Kim. The sTTI may be implemented through software to provide the system with an sTTI scheduling timing (¶[0064], Yin).

Regarding claim 40,  Kim discloses all subject matter of the claimed invention with the exception of  wherein a TTI is any of: a short TTI, sTTI, slot, and a mini-slot. Yin discloses wherein a TTI is any of: a short TTI, sTTI, slot, and a mini-slot (¶[0064], figure 9). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the proposed modification of the sTTIs as disclosed by Yin along with the system of Kim. The sTTI may be implemented through software to provide the system with an sTTI scheduling timing (¶[0064], Yin).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664.  The examiner can normally be reached on Monday-Thursday 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL T BROCKMAN/Examiner, Art Unit 2463